DETAILED ACTION
This action is pursuant to the claims filed on 07/25/2022. Claims 1-5, 13-14, 20-29, 31-33 are pending. A final action on the merits of claims 1-5, 13-14, 20-29, 31-33 is as follows.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment to the claims are acknowledged and entered accordingly. As a result, the claim objections and 35 USC 112 rejections of the previous office action are withdrawn.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 4-5, 20-22, and 27-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cross (U.S. PGPub No. 2008/0288026) in view of Buertlmair (JP 04227230, translation provided).
Regarding claim 1, Cross teaches an electrode patch (Fig 2 patch device 10) comprising: a patch body having a skin side and a device side (Fig 2 support layer 72 having skin (bottom) side and device (upper) side), the skin side having an adhesive coating ([0082] disclosing support layer 72 having pressure sensitive adhesive (PSA) on both sides); an electrode base coupled to the patch body (Fig 2 snap support layer 66); a plurality of electrode studs securely mounted to the electrode base (Fig 2 snaps 48 mounted to snap support layer 66), the electrode studs each being configured for electrical connection to a sensor device at the device side of the patch body (Fig 2, posts 58 of snaps 48 configured for connection to medical device 10; [0047]); and a plurality of hydrogel caps securely mounted to the electrode studs (Fig 2 hydrogel caps 28 mounted to bottom face 56 of snaps 48 during use), each of the plurality of hydrogel caps being in electrical contact with one of the plurality of electrode studs ([0048] and see Fig 2).
Cross fails to teach wherein the plurality of hydrogel caps are at least partially embedded within the electrode studs.
In related prior art, Buertlmair teaches a similar electrode device wherein a similar hydrogel cap is at least partially embedded within a similar electrode stud (Fig 1 contact gel layer 4 embedded within sensor stud 2; Pg 2 of provided translation). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electrode studs and hydrogel caps of Cross in view of Buertlmair to incorporate the plurality of hydrogel caps being at least partially embedded within the electrode studs. Doing so would be a simple substitution of one well-known electrode stud-hydrogel configuration (Cross, hydrogel caps 28 and electrode studs 48 coupled, but not embedded or integral with one another) for another well-known electrode stud-hydrogel configuration (Beurtlmair, gel contact 4 embedded within stud 2 and vice versa) to yield the predictable result of a hydrogel configured to facilitate an electrical connection with the skin of the user to acquire biological signals. Furthermore, it has been held that “that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice”. In reLarson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965). In the instant case, the examiner finds no criticality or unexpected results produced via the embedded construction of the applicant’s claimed hydrogel caps and electrode studs. 
Regarding claim 4, in view of the combination of claim 1 above, wherein the electrode base is coupled to the device side of the patch body (Fig 2, snap support layer 66 (electrode base) is coupled to device side of support layer 72), 
Cross discloses substantially all the limitations of the claim(s) except the electrode studs being able to protrude through one aperture.
However, it would have been an obvious matter of design choice to one having ordinary skill in the art at before the effective filing date of the claimed invention to provide a single aperture within the patch body through which the electrode studs may protrude, since applicant has not disclosed that having a single aperture solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well comprising a plurality of smaller apertures each corresponding to a respective electrode stud.
Regarding claim 5, Cross teaches the device of claim 1 as stated above. Cross further teaches wherein the patch body forms an aperture through which the hydrogel caps may protrude (Fig 2 center aperture of support layer 72)
Cross fails to explicitly teach more than one hydrogel cap capable of protruding through the aperture
However, it would have been an obvious matter of design choice to one having ordinary skill in the art at before the effective filing date of the claimed invention to provide a single aperture through which the hydrogel caps may protrude, since applicant has not disclosed that having a single aperture solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with more than one aperture respectively corresponding to each hydrogel cap.
Regarding claims 20-21, Cross/Beurtlmair further teaches the electrode studs each having a snap-like body configured to snap into electrode receptacles on the sensor device (Fig 2 and [0047], snap posts 58 of studs are configured for removable reception to medical device 10 (shown in Fig 5)) the plurality of electrode studs each comprising a wide base, and each hydrogel cap being affixed to a respective wide base of the plurality of electrode studs (Fig 2, hydrogel caps 28 are fixed to base 56 of snaps 48).
Regarding claim 22, Cross/Buertlmair teaches the device of claim 1 as stated above. Cross further teaches each electrode stud being mounted to the electrode base ((Fig 2, electrode studs 48 mounted to electrode base 66)) so as to form a shallow depression in which a hydrogel cap may be disposed (Fig 2 studs 54 and snaps 48 are mounted in such a way that a shallow depression is formed in frame layer 72 and base 66 such that hydrogels 28 may be disposed therein (i.e., snaps 48 do not protrude into apertures of layer 72, thus at least partially form a shallow depression in frame layer 72 and base 66)).
Regarding claims 27-28, Cross/Buertlmair teach the device of claim 1 as stated above, Cross further teaches the patch body being a first patch body (Fig 2 support layer 72 is first patch body), the electrode patch further comprising a second patch body (Fig 2 retention seal layer 72 defines second patch body), the electrode base being disposed between the first patch body and the second patch body (snap support layer 66 is between layers 72 and 62); the electrode base being at least partially enclosed by the first patch body and the second patch body (Fig 2 snap support layer 66 is at least partially enclosed by layers 72 and 62).
Regarding claim 29, Cross teaches the device of claim 1 as stated above. Cross further teaches the patch body (Fig 2 support layer 72) and electrode base (Fig 2 snap support layer 66), the patch body forming a more flexible portion and the electrode base forming a more rigid portion (Fig 2 and [0048] snap support layer 66 is ‘stiff’ supporting material; [0048] frame layer 72 is a hydrocolloid layer; therefore frame layer 72 is more flexible than support layer 66).
Cross fails to explicitly teach wherein the patch body and electrode base define a unitary item of manufacture.
However, it would have been an obvious matter of design choice to one having ordinary skill in the art at before the effective filing date of the claimed invention to provide the patch body and electrode base having a unitary body of manufacture, since applicant has not disclosed that having a unitary body of manufacture solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with the patch body and electrode base having separate bodies of manufacture while still being capable of being mechanically and electrically coupled for use. Furthermore, it has been held that “that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice”. In reLarson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965). In the instant case, the examiner finds no criticality or unexpected results produced via the use of a unitary item of manufacture.
Claims 2-3 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cross in view of Buertlmair and in further view of Ginn (WO 2016010983).
Regarding claim 2, Cross teaches An electrode patch (Fig 2 patch device 10) comprising: a patch body having a skin side and a device side (Fig 2 snap support layer 66 defines patch body with skin and device side); an electrode base coupled to the patch body (Fig 2 frame layer 72 defines electrode base coupled to snap support layer 66); a plurality of electrode studs securely mounted to the electrode base (Fig 2 snaps 48 mounted to snap frame layer 72 during use via hydrogel 28), the electrode studs each being configured for electrical connection to a sensor device at the device side of the patch body (Fig 2, posts 58 of snaps 48 configured for connection to medical device 10; [0047]); and a plurality of hydrogel caps securely mounted to the electrode studs (Fig 2 hydrogel caps 28 mounted to bottom face 56 of snaps 48 during use), each of the plurality of hydrogel caps being in electrical contact with one of the plurality of electrode studs ([0048] and see Fig 2) wherein the electrode base is coupled to the skin side of the patch body (Fig 2 frame layer 72 is on skin side of snap support layer 66).
Cross fails to teach wherein the plurality of hydrogel caps are at least partially embedded within the electrode studs.
In related prior art, Buertlmair teaches a similar electrode device wherein a similar hydrogel cap is at least partially embedded within a similar electrode stud (Fig 1 contact gel layer 4 embedded within sensor stud 2; Pg 2 of provided translation). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electrode studs and hydrogel caps of Cross in view of Buertlmair to incorporate the plurality of hydrogel caps being at least partially embedded within the electrode studs 2. Doing so would be a simple substitution of one well-known electrode stud-hydrogel configuration (Cross, hydrogel caps 28 and electrode studs 48 coupled, but not embedded or integral with one another) for another well-known electrode stud-hydrogel configuration (Beurtlmair, gel contact 4 embedded within stud 2 and vice versa) to yield the predictable result of a hydrogel configured to facilitate an electrical connection with the skin of the user to acquire biological signals. Furthermore, it has been held that “that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice”. In reLarson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965). In the instant case, the examiner finds no criticality or unexpected results produced via the embedded construction of the applicant’s claimed hydrogel caps and electrode studs. 
Cross fails to teach wherein the skin side of the patch body (66) has an adhesive coating.
In related prior art, Ginn teaches a similar electrode patch device (Fig 1) wherein a similar skin side of a similar patch body (Fig 1 support layer 72 having skin side 72) has an adhesive coating ([0057]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the skinside of the patch body of Cross in view of Buertlmair and Ginn to incorporate an adhesive coating on the skin side to arrive at the device of claim 2. Doing so would be obvious to one of ordinary skill in the art to yield the predictable result of physically securing the skin side of the patch body with the other components of the electrode patch as the use of adhesives is well-known in the art ([0057]).
Regarding claim 3, Cross/Buertlmair/Ginn teach the device of claim 2 as stated above. Cross further teaches wherein the patch body forms an aperture through which the electrode studs may protrude (Fig 2 snap support layer 66 has aperture)
Cross discloses substantially all the limitations of the claim(s) except the electrode studs being able to protrude through one aperture.
However, it would have been an obvious matter of design choice to one having ordinary skill in the art at before the effective filing date of the claimed invention to provide a single aperture through which the electrode studs may protrude, since applicant has not disclosed that having a single aperture solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well comprising a plurality of smaller apertures each corresponding to a respective electrode stud.
Regarding claim 14, the Cross/Buertlmair combination teaches the device of claim 1 as stated above.
Cross fails to teach a flexible material comprising one of a fabric, a mesh, a breathable membrane, or a plastic.
 In related prior art, Ginn teaches a similar electrode patch device (Fig 1) comprising a flexible material ([0070]); the flexible material comprising one of a fabric, a mesh, a breathable membrane, or a plastic ([0070] disclosing breathable nonwoven material). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Cross in view of Beurtlmair and Ginn to incorporate the breathable nonwoven flexible material to arrive at the device of claim 14. Doing so would have been obvious to one of ordinary skill in the art to yield the predictable advantage of providing the patch with a breathable material to increase comfort during use ([0070]).
Claims 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cross in view of Beurtlmair as applied to claim 1, and in further view of Thomspon (U.S. PGPub No. 2014/0206976).
Regarding claim 13, Cross teaches the device of claim 1 as stated above. Cross further teaches wherein the patch body comprises a plurality of lobes (Fig 2, support layer 72 has rounded edges comprising at least two lobes (i.e. each half of the layer 72 defining a respective lobe)).
Cross fails to explicitly teach the plurality of lobes being configured to reduce patch-skin shear forces along a plurality of force vectors.
In related prior art, Thomspon teaches a similar electrode patch (see Fig 1) wherein the patch body comprises a plurality of lobes configured to reduce patch-skin shear forces along a plurality of force vectors ([0056-0057] and Fig 1; curvature of adhesive layer 106 is rounded and comprises at least two lobes configured to reduce patch skin shear forces). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electrode patch of Cross in view of Beurtlmair and Thompson to incorporate the rounded edges providing a plurality of lobes to arrive at the device of claim 13. Doing so would advantageously provide the device with a suitable design to reduce peeling discomfort from the skin ([0057]).
Claims 23 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cross in view of Buertlmair as applied to claim 22, and in view of Solosko (U.S. PGPub No. 2010/0228113).
Regarding claim 23, Cross/Buertlmair teaches the device of claim 22 as stated above.
Cross fails to teach a spacer disposed between the electrode base and the patch body, the spacer forming an aperture well for each hydrogel cap.
In related prior art, Solosko teaches a similar electrode patch (Fig 5) wherein a spacer (Fig 5 retention seal 512) is disposed between a similar electrode base and a similar patch body (Fig 5 retention seal 512 is between gel retainer layer 514 (patch body configured to contact skin) and circuit layer 106 (electrode base)), the spacer forming an aperture well for each hydrogel cap (Fig 5 retention seal 512 has wells to retain hydrogel caps 111). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Cross in view of Beurtlmair and Solosko to incorporate a spacer between the electrode base and patch body, the spacer forming an aperture well for each hydrogel cap to arrive at the device of claim 23. Providing the spacer would have yielded the advantage of providing a smooth and even skin contacting surface ([0078]).
Regarding claim 26, in view of the combination of claim 23 above, Cross further teaches wherein the patch body is configured for removably mounting over a biceps muscle (Fig 2 patch 10 is capable of removable use over a biceps muscle).
Claims 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cross, in view of Buertlmair, in view of Solosko as applied to claim 23, and in further view of Russell (U.S. PGPub No. 2015/0094558).
Regarding claim 24, the Cross/Buertlmair/Solosko combination teaches the device of claim 23 as stated above.
Cross/Buertlmair/Solosko fail to explicitly teach wherein the spacer and electrode base are permanently joined.
In related prior art, Russell teaches a similar electrode patch (Fig 5 sensor patch 500) wherein similar components are disclosed as optionally being permanently attached ([0050]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the electrode base of Cross in view of Buertlmair, Solosko and Russell to incorporate the spacer permanently joined to the electrode base to arrive at the device of claim 24. Doing so would be obvious to one of ordinary skill in the art as a simple substitution of one well-known connection (Cross, non-permanent connection between layers) for another well-known connection of layers of an electrode patch (Russell [0050] permanent connection) to yield the predictable result of securing layers of an electrode patch.
Regarding claim 25, the Cross/Buertlmair/Solosko combination teaches the device of claim 23 as stated above.
Cross/Buerltmair/Solosko fail to explicitly teach wherein the spacer and electrode base form a unitary item of manufacture.
In related prior art, Russell teaches a similar electrode patch (Fig 5 sensor patch 500) wherein similar components are disclosed as optionally being permanently attached ([0050]).
Therefore, it would have been an obvious matter of design choice to one having ordinary skill in the art at before the effective filing date of the claimed invention to provide the electrode base and spacer having a unitary body of manufacture, since applicant has not disclosed that having a unitary body of manufacture solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with the electrode base and spacer having separate bodies of manufacture while still being capable of being mechanically and electrically coupled for use. Furthermore, it has been held that “that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice”. In reLarson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965). In the instant case, the examiner finds no criticality or unexpected results produced via the use of a unitary item of manufacture with the spacer and electrode base.
Claims 31-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cross in view of Buertlmair as applied to claim 1, and in further view of Munro (U.S. PGPub No. 2006/0029652).
Regarding claims 31-33, Cross teaches the device of claim 1 as stated above.
Cross is silent to the physical properties of the hydrogel caps.
However, in related prior art, Munro teaches similar biocompatible hydrogel materials for use with physiological sensing ([0043]) wherein the hydrogel has acceptable elastic and viscous moduli ([0147]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the hydrogel caps of Cross in view of Munro to incorporate they hydrogel caps having sufficient viscosity and elasticity to arrive at the device of claims 31-33 respectively. Doing so would be obvious to one of ordinary skill in the art as it is well-known that conductive hydrogels contain viscous and elastic properties to provide the well-known results of achieving an elastic and viscous material that leaves no residue, prevents short circuiting, and is capable of elastic deformation ([0147]). 
Response to Arguments
Applicant’s arguments, see remarks, filed 07/25/2022, with respect to the rejection(s) of claim(s) 1-5, 13-14, 20-29, and 31-33 under 35 USC 102 and 103 have been fully considered and are persuasive in light of the new amendment incorporated into independent claim 1.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the Buertlmair reference disclosing a similar hydrogel cap being embedded within a similar electrode stud.
Applicant's arguments on page 6 of the remarks regarding the adhesive on the skin side of the patch body have been fully considered but they are not persuasive. The applicant points towards paragraph 26 of the non-final rejection mailed 02/28/2022 in which the Examiner acknowledges that “Cross fails to teach a patch body having a skin side and a device side, the skin side having an adhesive coating”. The Examiner notes the referenced paragraph of the non-final rejection is found in the rejection of claim 2 under 35 USC 103 which applies an alternative interpretation of Cross in which the patch body is interpreted as the snap support layer 66 of Cross. This snap support layer 66 fails to explicitly disclose an adhesive coating on the skin side of layer 66. However, the previous rejection of claim 1 under 35 USC 102  in the non-final rejection relies upon an interpretation of Cross in which support layer 72 is interpreted as the analogous patch body (see paragraph 17 of the non-final rejection). Paragraph [0082] of Cross explicitly discloses support layer 72 comprising a PSA layer on both sides of the layer 72. As such these arguments are unpersuasive as the applicant has relied upon the examiner’s alternative interpretation of Cross used to reject claim 2 under 35 USC 103 to argue the rejection of claim 1 under 35 USC 102. 
Applicant's arguments on page 7 of the remarks regarding Cross teaching away from the use of an adhesive layer have been fully considered but they are not persuasive. Applicant points towards paragraph [0003] of Cross teaching away from the sue of an adhesive layer. However, paragraph [0003] of Cross discloses the use of “medical grade tape completely covering the device” yielding the negative effects pointed towards by the applicant. Clearly, the use of an adhesive layer on a surface of the patch body to facilitate attachment to the skin is different from the use of “medical grade tape completely covering the device” to facilitate attachment. In fact, it appears that the use of an adhesive layer is the solution to the identified problem of discomfort and irritation to skin with the use medical grade tape as disclosed by Cross. As such, these arguments are unpersuasive.
Regarding the arguments on page 8 of the remarks directed to claim 23: Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. In the instant case, the applicant argues that the combination of Cross in view of Solosko would serve no purpose without any ensuing explanation as to why or how a spacer would serve no purpose. Paragraph [0078] of Solosko explicitly states that the spacer advantageously yields a “perfectly smooth and even-skin contacting surface” of the device. As such these arguments are unpersuasive. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam Z Minchella whose telephone number is (571)272-8644. The examiner can normally be reached M-Fri 7-3 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM Z MINCHELLA/Examiner, Art Unit 3794